OPINION
PER CURIAM.
In our opinion dated March 24, 2005, we held that Zurich American’s claim for unpaid workers’ compensation insurance premiums was entitled to priority under 11 U.S.C. § 507(a)(4). See Howard Delivery Serv., Inc. v. Zurich Am. Ins. Co. (In re Howard Delivery Serv., Inc.), 403 F.3d 228 (4th Cir.2005). The Supreme Court reversed our judgment and remanded the case for further proceedings consistent with its opinion. Howard Delivery Serv., Inc. v. Zurich Am. Ins. Co., - — U.S.-, 126 S.Ct. 2105, 165 L.Ed.2d 110 (2006). For the reasons given by the Supreme Court, we now affirm the judgment of the district court denying priority under 11 U.S.C. § 507(a)(4) for Zurich American’s claim for unpaid workers’ compensation insurance premiums. See also Howard Delivery Serv., 403 F.3d at 241 (Niemeyer, J., dissenting). The case is remanded for further proceedings.

AFFIRMED AND REMANDED.